Exhibit 10.9

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of November 16, 2005

among
ALEXANDRIA REAL ESTATE EQUITIES, INC.,
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
ARE-QRS CORP.,
ARE ACQUISITIONS, LLC,
and
The Other Subsidiaries Party Hereto
as the Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent,

and

The Other Lenders Party Hereto






--------------------------------------------------------------------------------




SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

     This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of November 16, 2005 (the "Amendment Effective Date"),
and entered into by and among Alexandria Real Estate Equities, Inc., a Maryland
corporation ("Parent"), Alexandria Real Estate Equities, L.P., a Delaware
limited partnership ("Operating Partnership"), ARE-QRS Corp., a Maryland
corporation ("QRS"), ARE Acquisitions, LLC, a Delaware limited liability company
("ARE"), and the other Subsidiaries of Parent party hereto (collectively,
together with Parent, Operating Partnership, QRS and ARE, the "Borrowers"), Bank
of America, N.A. ("Bank of America"), as administrative agent (in such capacity,
the "Administrative Agent"), and the Lenders (as defined below) party hereto and
is made with reference to that certain Amended and Restated Credit Agreement,
dated as of December 22, 2004, by and among the Borrowers, each lender from time
party thereto (collectively, the "Lenders" and individually, a "Lender"), and
Bank of America, as Administrative Agent, Swing Line Lender and L/C Issuer,
Citicorp North America, Inc. and Commerzbank AG New York and Grand Cayman
Branches, as Co-Syndication Agents, Societe Generale and Eurohypo AG, New York
Branch, as Co-Documentation Agents, and Banc of America Securities LLC, and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners
(the "Credit Agreement") and that certain First Amendment to Amended and
Restated Credit Agreement, dated as of February 11, 2005, by and among the
Borrowers, Administrative Agent and the Required Lenders (the "First
Amendment")(the Credit Agreement as amended by the First Amendment and this
Amendment, the "Amended Agreement"). Capitalized terms used in this Amendment
shall have the meanings set forth in the Credit Agreement unless otherwise
defined herein.

RECITALS

     WHEREAS, Borrowers desire to amend the Credit Agreement as more
particularly set forth below;

     WHEREAS, pursuant to the Credit Agreement, the amendment set forth herein
requires the consent of the Required Lenders, and the Required Lenders hereby
consent thereto;

     NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1. AMENDMENT TO THE CREDIT AGREEMENT

1.1 Amendment to Subsection 1.01 - Defined Terms.

     A. Subsection 1.01 shall be amended by deleting the definition of "Adjusted
Tangible Net Worth."

     B. Subsection 1.01 shall be amended by deleting the definitions for "Asset
Value," "Borrowing Base," "Capitalization Rate," "Development Investments," "Fee
Letter," "Leverage Ratio," "Qualified Unencumbered Asset Pool Property," "Term
Loan Amount," "Unencumbered," and "Unencumbered Asset Pool" in their entirety
and replacing them with the following:

     "Asset Value" means, as of any date of determination and without double
counting any item, the sum of the following:

     (a) with respect to any improved Real Property (other than Real Property
constituting Development Investments) owned by a Person for a full four
consecutive fiscal quarter period or longer, an amount equal to (i) the Adjusted
NOI of such Person from such Real Property for the prior four full consecutive
fiscal quarters divided by (ii) the Capitalization Rate;

     (b) with respect to any Real Property owned by a Person for less than four
full consecutive fiscal quarters, an amount equal to (i) the Adjusted NOI of
such Real Property for the period which a Person has owned and operated such
Real Property, adjusted by the Borrowers to an annual Adjusted NOI in a manner
reasonably acceptable to the Administrative Agent, divided by (ii) the
Capitalization Rate;

     (c) with respect to improved Real Property that is not a Development
Investment but which is being renovated by a Person or with respect to which a
partial or total renovation was recently completed by a Person, an amount as
determined at the sole election of the Administrative Agent based on (i) the
annualized Adjusted NOI with respect to such Real Property, annualized based on
bona fide, arms length signed tenant leases which are in full force and effect
requiring current rental payments, and divided by the Capitalization Rate, or
(ii) on the cost basis of the Real Property determined in accordance with GAAP;
and

     (d) with respect to any Real Property that is Qualified Land, an amount
equal to, at the option of the Borrowers, cost basis or the Appraised Value (if
any) of such Qualified Land.

     "Borrowing Base" means, as of any date of determination and without
duplication, an amount equal to the lesser of (a) the amount which, when added
to the total outstanding principal amount of all unsecured Indebtedness of the
Parent and its Subsidiaries (including the Outstanding Amount of the Loans),
would not exceed the sum of: (i) 60% of the aggregate Asset Value of the
Revenue-Producing Properties in the Unencumbered Asset Pool, as of such date,
plus (ii) 50% of the aggregate Asset Value of the Qualified Lands in the
Unencumbered Asset Pool, as of such date, and (b) the amount which, when added
to the total outstanding principal amount of all unsecured Indebtedness of the
Parent and its Subsidiaries (including the Outstanding Amount of the Loans),
would not cause the Interest Coverage Ratio to be less than 2.00:1.00.

     "Capitalization Rate" means 8.75%.

     "Development Investments" means, as of any date of determination, direct or
indirect investments in Real Property which, as of such date, is the subject of
ground-up development, new construction, substantial renovation or expansion of
improvements to Real Property for its own account, of properties to be used
principally for office, office/laboratory, research or manufacturing/warehouse
purposes; provided, that, such Real Property or any portion thereof will only
constitute a Development Investment from the date construction has commenced
thereon until the date on which the Real Property and applicable improvements
receive a final certificate of occupancy or equivalent certification allowing
legal occupancy for its intended purpose.

     "Fee Letter" means that certain letter agreement dated as of November __,
2005 among the Parent, the Administrative Agent and BAS, which letter agreement
supercedes and replaces that certain letter agreement dated as of December 22,
2004 among the Parent, the Administrative Agent and BAS.

     "Leverage Ratio" means, as of the last day of each fiscal quarter, the
ratio (expressed as a percentage) of (a) Total Indebtedness of Parent and its
Subsidiaries as of that date to (b) the Adjusted Tangible Assets of Parent and
its Subsidiaries as of that date.

     "Qualified Unencumbered Asset Pool Property" means Qualified Land and
Qualified Revenue-Producing Property.

     "Term Loan Amount" means, at any time, the aggregate principal amount of
the Term Loans outstanding, which amount on the Second Amendment Date is equal
to $500,000,000, as such amount may be increased from time to time pursuant to
Section 2.15 or decreased from time to time.

     "Unencumbered" means, with respect to any Revenue-Producing Property or
Qualified Land, that such Revenue-Producing Property or Qualified Land (a) is
not subject to any Lien other than Liens permitted under Section 7.01, (b) is
not subject to any Negative Pledge and (c) is not held by a Person any of whose
direct or indirect equity interests are subject to a Lien or Negative Pledge.

     "Unencumbered Asset Pool" means, as of any date of determination, (a) the
Initial Pool Properties, plus (b) each other Qualified Unencumbered Asset Pool
Property added to the Unencumbered Asset Pool pursuant to Section 2.16 as of
such date, excluding (c) any Revenue-Producing Property or Qualified Land
removed from the Unencumbered Asset Pool pursuant to Section 2.16 as of such
date.

     C. Subsection 1.01 shall be amended by adding the following definitions in
the appropriate alphabetical order:

     "Appraised Value" means, as of any date of determination, without
duplication, with respect to any Real Property, the appraised value (if any)
thereof based on its unimproved as-is basis determined pursuant to an appraisal
prepared by an M.A.I. certified appraisal and otherwise reasonably satisfactory
to Administrative Agent (it being understood and agreed that in no event shall
the Borrowers be required to deliver updated appraisals more frequently than
once during any 24-month period).

     "Minimum Book Value" means, as of any date of determination, without
duplication, the sum of: (a) all consolidated assets of Parent and its
Subsidiaries as of that date, plus (b) Parent's and its Subsidiaries' minority
interest in unconsolidated assets as of that date, minus (i) Intangible Assets
of Parent and its Subsidiaries and (ii) Total Liabilities of Parent and its
Subsidiaries as of that date.

     "Qualified Land" means, as of any date of determination, without
duplication, Real Property that:

     (a) has received all entitlements required for the contemplated development
of the Real Property into Revenue-Producing Property;

     (b) is wholly owned in fee simple absolute by Parent or any other Borrower
that is a Wholly-Owned Subsidiary;

     (c) to the best of Borrowers' knowledge and belief, does not have any
title, survey, environmental or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such property;

     (d) is Unencumbered; and

     (e) would not cause the Borrowers to be in violation of the covenant set
forth in Section 6.13.

     "Qualified Revenue-Producing Property" means Revenue-Producing Property
that:

     (a) is wholly owned in fee simple absolute or a leasehold interest pursuant
to a Mortgageable Ground Lease by Parent or any other Borrower that is a
Wholly-Owned Subsidiary;

     (b) is occupied or available for occupancy (subject to final tenant
improvements);

     (c) to the best of Borrowers' knowledge and belief, does not have any
title, survey, environmental or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such property;

     (d) is Unencumbered; and

     (e) would not cause the Borrowers to be in violation of the covenant set
forth in Section 6.13.

     "Second Amendment Date" means November __, 2005. "Total Indebtedness"
means, as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances and
bank guaranties;

     (c) net obligations of such Person under any Swap Contract;

     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

     (f) Capital Lease Obligations; and

     (g) all Guarantees of such Person in respect of any of the foregoing.

     For all purposes hereof, Total Indebtedness shall not include any Minority
Interest's share of any of the foregoing. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be (i) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in clause (i), zero. The amount of any Capital
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

1.2 Amendment to Subsection 2.01(b) - Term Loan Commitments.

     A. Subsection 2.01(b) shall be deleted in its entirety and replaced with
the following:

     (b) Term Loan. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to fund the portion of the Term Loan Amount
represented by its Term Loan Commitment to the Borrowers on the Closing Date or
Second Amendment Date, as applicable, in an aggregate amount not to exceed such
Term Lender's Term Loan Commitment or the Term Loan Amount. The Term Loan shall
be made in two draws on the Closing Date and the Second Amendment Date. To the
extent all or any portion of the Term Loans are repaid or prepaid, they may not
be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

1.3 Amendment to Subsection 2.15(a) - Increase in Commitments.

     A. Subsection 2.15(a) shall be deleted in its entirety and replaced with
the following:

     (a) Request for Increase. Provided there exists no Default or Event of
Default (nor would any occur after giving effect to the increase described
herein) and in consultation with the Administrative Agent in order to minimize
costs associated therewith, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrowers may request an increase in the
Aggregate Commitments (which may be, at the option of the Borrowers, Revolving
Commitments and/or Term Loan Commitments) by an aggregate amount not exceeding
$200,000,000; provided, that, any such request for an increase shall be in a
minimum amount of $25,000,000 (unless approved by the Administrative Agent). At
the time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

1.4 Amendment to Subsection 2.16 - Unencumbered Asset Pool.

     A. Subsection 2.16 shall be deleted in its entirety and replaced with the
following:

     2.16 Unencumbered Asset Pool. Borrowers may at any time add a Qualified
Unencumbered Asset Pool Property to the Unencumbered Asset Pool pursuant to this
Section 2.16, by Borrowers' delivery to the Administrative Agent (which the
Administrative Agent shall promptly distribute to the Revolving Lenders) of the
following:

     (a) a complete description of the proposed Qualified Unencumbered Asset
Pool Property;

     (b) for any Revenue-Producing Property only, the prior twelve (12) months'
operating income statements related to such Qualified Unencumbered Asset Pool
Property (to the extent available);

     (c) for any Revenue-Producing Property only, cash flow projections for such
Qualified Unencumbered Asset Pool Property for at least the next twelve (12)
months;

     (d) for any Revenue-Producing Property only, a description of all tenants
and leases with respect to such Qualified Unencumbered Asset Pool Property;

     (e) a certification of a Responsible Officer of the Borrowers that Parent
has obtained a current written report prepared by a qualified independent expert
with respect to Hazardous Materials related thereto which discloses that such
property would not be in violation of the representations and covenants of this
Agreement; and

     (f) such other written materials reasonably requested by any Revolving
Lender.

     Borrowers may remove any Qualified Unencumbered Asset Pool Property from
the Unencumbered Asset Pool by delivery to the Administrative Agent (for prompt
distribution to the Revolving Lenders) of a written notice to that effect,
accompanied by a certificate of a Responsible Officer of Borrowers setting forth
the revised Borrowing Base as of the most recently-ended fiscal quarter for
which financial statements are required to be delivered pursuant to this
Agreement resulting from such removal, which removal shall be effective on the
third (3rd) day after receipt of such notice by Administrative Agent.

1.5 Amendment to Subsection 5.01(a) - Existence.

     A. Subsection 5.01(a) shall be deleted in its entirety and replaced with
the following:

     (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization except
to the extent permitted by Sections 7.04, or 10.21.

1.6 Amendment to Subsection 6.01 - Financial Statements.

     A. Subsection 6.01(c) shall be deleted in its entirety and replaced with
the following:

     (c) As soon as practicable, and in any event within 60 days after the end
of each of the first 3 fiscal quarters in any fiscal year, statements of
operating income for such fiscal quarter for each of the Revenue-Producing
Properties in the Unencumbered Asset Pool and a summary Rent Roll for each of
the Revenue-Producing Properties in the Unencumbered Asset Pool, each in
reasonable detail. For the fourth fiscal quarter of each fiscal year, as soon as
practicable, and in any event within 90 days after the end of such fourth fiscal
quarter, provide such above-mentioned detail; and

1.7 Amendment to Subsection 6.02 - Certificates; Other Information.

     A. Subsections 6.02(a) and (g) shall be deleted in their entirety and
replaced with the following:

     (a) As soon as practicable, and in any event no later than 90 days after
the commencement of each fiscal year, a budget and projection by fiscal quarter
for that fiscal year and by fiscal year for the next two succeeding fiscal
years, including for the first such fiscal year, projected consolidated balance
sheets, statements of operations and statements of cash flow and, for the second
and third such fiscal years, projected consolidated balance sheets and
statements of operations and cash flows, of Parent and its Subsidiaries, all in
reasonable detail;

     (g) Not later than sixty (60) days after the end of each fiscal quarter of
the Borrowers (other than the fourth fiscal quarter in any fiscal year), (i) a
statement listing the properties of Parent and its respective Subsidiaries which
are Development Investments and providing a brief summary of the status of such
development, and (ii) an updated Schedule 5.13 containing a current listing of
all then existing Subsidiaries. Not later than ninety (90) days after the fourth
fiscal quarter in any fiscal year, the items required to be delivered in clause
(i) and (ii) above for such fourth fiscal quarter;

1.8 Amendment to Subsection 6.13 - Unencumbered Asset Pool.

     A. Subsection 6.13 shall be deleted in its entirety and replaced with the
following:

6.13 Unencumbered Asset Pool.

     (a) Cause each of the Revenue-Producing Properties in the Unencumbered
Asset Pool to satisfy all of the following conditions:

     (i) the Revenue-Producing Properties shall be owned by a Borrower or leased
by a Borrower pursuant to a Mortgageable Ground Lease (subject to the terms of
this Agreement); and

     (ii) the Revenue-Producing Properties in the Unencumbered Asset Pool shall
consist solely of Revenue- Producing Properties which have an aggregate
occupancy level (on a portfolio basis) of at least 80% as of the end of the
previous four fiscal quarters of the Borrowers based on bona fide, arms-length
tenant leases which are in full force and effect requiring current rental
payments and which are in good standing.

     (b) Cause no more than 25% of the total Borrowing Base to be derived from
Qualified Lands.

     (c) Provide to the Administrative Agent on and as of the Second Amendment
Date as part of the Compliance Certificate (i) a list of the Revenue-Producing
Properties and Qualified Lands in the Unencumbered Asset Pool, (ii) the
certification of a Responsible Officer of the Borrowers of the Asset Values of
such properties and that such properties are in compliance with Section 6.13
(together with appraisals (if any) to support any applicable Appraised Values
for each Qualified Land), (iii) operating statements setting forth the NOI for
each of the Revenue-Producing Properties in the Unencumbered Asset Pool for the
previous four fiscal quarters (or such shorter period as the Revenue-Producing
Property has been held by the Borrowers if such statements are not available to
Borrowers) certified as true and correct by a Responsible Officer of the
Borrowers, and (iv) a certificate that the Revenue-Producing Properties and
Qualified Lands in the Unencumbered Asset Pool comply with the terms of Sections
5.09 and 5.19. If all or any material portion of a Revenue-Producing Property or
a Qualified Land within the Unencumbered Asset Pool shall be materially damaged
or taken by condemnation, then such property shall no longer be a part of the
Unencumbered Asset Pool unless and until such damage is repaired or restored,
such property becomes fully operational and the Administrative Agent shall
receive evidence satisfactory to the Administrative Agent of the value and NOI
of such Revenue-Producing Property or the Appraised Value of Qualified Land
following such repair or restoration.

1.9 Amendment to Section 6.14 - Revenue-Producing Properties.

     A. Subsection 6.14 shall be deleted in its entirety and replaced with the
following:

     6.14 Revenue-Producing Property and Qualified Land. Cause each
Revenue-Producing Property and each Qualified Land in the Unencumbered Asset
Pool to remain a Qualified Unencumbered Asset Pool Property so long as it is in
the Unencumbered Asset Pool; provided, that, nothing herein shall preclude the
removal of any such property from the Unencumbered Asset Pool in accordance with
this Agreement.

1.10 Amendment to Section 6.15 - Additional Borrowers.

     A. Subsection 6.15 shall be deleted in its entirety and replaced with the
following:

     6.15 Additional Borrowers. Cause each Wholly-Owned Subsidiary of Parent
which is not then a Borrower and which holds a Revenue-Producing Property or
Qualified Land which becomes part of the Unencumbered Asset Pool, to execute and
deliver a joinder agreement concurrently with the addition of such
Revenue-Producing Property or such Qualified Land to the Unencumbered Asset
Pool.

1.11 Amendment to Section 7.02 - Investments.

     A. Subsections 7.02(f) and (g) shall be deleted in their entirety and
replaced with the following:

     (f) Investments in Real Property of the Borrower and their Subsidiaries
consisting of (i) Development Investments (the amount of such Investment shall
be an amount equal to the aggregate costs incurred in connection therewith),
(ii) undeveloped land without improvements, or (iii) any other Real Property,
other than an improved real estate property used principally for office,
office/laboratory, research, or manufacturing/warehouse purposes (and
appurtenant amenities); provided, that, as of the most recently ended fiscal
quarter, the book value of such Investments may not exceed 35% of the Adjusted
Tangible Assets. To determine such book value of Investments described in this
Section 7.02(f) which are not owned 100%, directly or indirectly, by Parent or
any of its Subsidiaries, the book value of such Investment shall be adjusted by
multiplying the same by the Parent's or such Subsidiaries' interest therein
during the fiscal quarter of the Parent ending as of the date of determination
of such book value;

     (g) Investments in Development Investments; provided, that, at any time the
aggregate amount of costs incurred in connection therewith from the date of
computation of acquiring the applicable Real Property and developing,
constructing, renovating, rehabilitating and leasing the improvements thereon,
to any date of determination, does not exceed 25% of the Adjusted Tangible
Assets as of the most recently ended fiscal quarter;

1.12 Amendment to Section 7.09 - Burdensome Agreements.

     A. Subsection 7.09 shall be deleted in its entirety and replaced with the
following:

     7.09 Burdensome Agreements. Enter into any agreement, instrument or
transaction which has or may have the effect of prohibiting or limiting any
Borrower's ability to pledge to Administrative Agent the Revenue-Producing
Property and Qualified Land within the Unencumbered Asset Pool. Borrowers and
their respective Subsidiaries, shall take such actions as are necessary to
preserve the right and ability of Borrowers to pledge to Administrative Agent
for the benefit of Lenders those Revenue-Producing Properties and Qualified
Lands without any such pledge after the date hereof causing or permitting the
acceleration (after the giving of notice or the passage of time, or otherwise)
of any other Indebtedness of Borrowers or any of their respective Subsidiaries.
Borrowers shall, upon demand, provide to the Administrative Agent such evidence
as the Administrative Agent may reasonably require to evidence compliance with
this Section 7.09, which evidence shall include, without limitation, copies of
any agreements or instruments which would in any way restrict or limit a
Borrower's ability to pledge to Administrative Agent Revenue- Producing
Properties and Qualified Lands within the Unencumbered Asset Pool as security
for the Obligations, or which provide for the occurrence of a default (after the
giving of notice or the passage of time, or otherwise) if Revenue- Producing
Properties or Qualified Lands within the Unencumbered Asset Pool are pledged to
Administrative Agent in the future as security for the Obligations.

1.13 Amendment to Section 7.11 - Financial Covenants.

A. Subsection 7.11 shall be deleted in its entirety and replaced with the
following:

     (a) Permit the Fixed Charge Coverage Ratio, as of the last day of any
fiscal quarter, to be less than 1.50:1.00;

     (b) Permit the Secured Debt Ratio, as of the last day of any fiscal
quarter, to exceed 0.45:1.00;

     (c) Permit the Leverage Ratio, as of the last day of any fiscal quarter, to
exceed 0.60:1.00;

     (d) Permit Minimum Book Value, as of the last day of any fiscal quarter, to
be less than the sum of (i) $456,000,000, plus (ii) 85% of the net issuance
proceeds of all Equity Offerings from and after the Closing Date (excluding the
amount of Exchange Proceeds); and

     (e) Permit recourse Indebtedness (whether secured or unsecured) of Parent
and its Subsidiaries (excluding the Obligations) to exceed an amount equal to
40% of Adjusted Tangible Assets as of the most recently ended fiscal quarter.

1.14 Amendment to Section 10.21 - Release of Borrowers.

     A. Subsection 10.21 shall be deleted in its entirety and replaced with the
following:

     10.21 Release of Borrower. Notwithstanding anything to the contrary
contained in this Agreement, Parent may sell, assign, transfer or dispose of its
interest in another Borrower (other than Operating Partnership) that is a
Subsidiary of Parent; provided, that, on or before the closing of such sale the
Borrowers shall have delivered to the Administrative Agent a certification,
together with such other evidence as Administrative Agent may require, that the
Borrowers will be in compliance with all covenants in this Agreement after
giving effect to such sale, assignment, transfer or other disposition; and,
provided, further, that from and after any such sale, the assets of such
Borrower shall no longer be included within the Unencumbered Asset Pool.
Administrative Agent shall promptly notify the Lenders of any such sale,
assignment, transfer or other disposition permitted hereunder. In the event that
the Borrowers shall comply with the foregoing provisions, such Borrower shall be
released from liability under this Agreement by the Administrative Agent. The
Administrative Agent may also release a Borrower from liability if all of the
Revenue-Producing Properties and Qualified Lands of such Borrower are sold or
all of the Revenue- Producing Properties and Qualified Lands of such Borrower
cease to be Unencumbered; provided, that, on or before the effective date of
such release, the Borrowers shall have delivered to the Administrative Agent a
certification, together with such other evidence as the Administrative Agent may
require, that the Borrowers will be in compliance with all covenants in this
Agreement after giving effect to such release.

1.15 Amendment to Exhibit D - Form of Compliance Certificate.

     A. Exhibit D - Form of Compliance Certificate shall be deleted in its
entirety and replaced with Exhibit D - Form of Compliance Certificate attached
hereto as Annex I.

1.16 Amendment to Schedule 2.01A - Revolving Commitments and Applicable
Percentages.

     A. Schedule 2.01A - Revolving Commitments and Applicable Percentages shall
be deleted in its entirety and replaced with Schedule 2.01A - Revolving
Commitments and Applicable Percentages attached hereto as Annex II.

Section 2. CONDITIONS TO EFFECTIVENESS

     This Amendment shall become effective as of the Amendment Effective Date,
at such time that all of the following conditions are satisfied:

     A. Required Lenders shall have executed this Amendment and delivered their
counterpart signature page to Administrative Agent and Parent shall have
executed the Fee Letter;

     B. Borrowers shall have delivered (i) Revolving Notes in favor of each
Revolving Lender requesting either a new Revolving Note in an amount equal to
such new Revolving Lender's Revolving Commitment or a revised Revolving Note in
an amount equal to such Revolving Lender's increased Revolving Commitment, and
(ii) Term Notes in favor of each Term Lender requesting either a new Term Note
in an amount equal to such new Term Lender's Term Loan Commitment or a revised
Term Note in an amount equal to such Term Lender's increased Term Loan
Commitment;

     C. Each new Lender shall have executed a Joinder Agreement;

     D. On or before the Amendment Effective Date, Borrowers shall have paid to
Administrative Agent an amendment fee in an aggregate amount equal to the sum of
$5,000 times the number of Lenders who are party to this Amendment and who were
Lenders prior to the Amendment Effective Date. The amendment fee will be
distributed to each Lender who is a party to this Amendment and who was a Lender
prior to the Amendment Effective Date in accordance with the foregoing;

     E. On or before the Amendment Effective Date, Borrowers shall have paid to
Administrative Agent the fees set forth in the Fee Letter. The fees will be
distributed to each Lender who is a party to this Amendment in accordance with
the Fee Letter;

     F. Lenders and their respective counsel shall have received originally
executed copies of one or more favorable written opinions of counsel for
Borrowers in form and substance reasonably satisfactory to Administrative Agent
and its counsel, dated as of the Amendment Effective Date, with respect to the
validity, binding effect and enforceability of this Amendment, and due
authorization, execution and delivery thereof, and as to such other matters as
Administrative Agent acting on behalf of Lenders may reasonably request; and

     G. Borrowers shall have paid the reasonable fees, costs and expenses of
Administrative Agent's counsel in connection with this Amendment.

Section 3. BORROWERS' REPRESENTATIONS AND WARRANTIES

     In order to induce the Required Lenders to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, Borrowers represent
and warrant to each Lender that the following statements are true, correct and
complete:

     3.1 Corporate Power and Authority. Borrowers have all requisite power and
authority to enter into this Amendment and any other agreements, guaranties or
other operative documents to be delivered pursuant to this Amendment, to carry
out the transactions contemplated by, and perform their obligations under, the
Amended Agreement. Each of the Borrowers is in good standing in the respective
states of their organization on the Amendment Effective Date;

     3.2 Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary action on the part of Borrowers. Except as disclosed on
Schedule 3.2, the organizational documents of the Borrowers have not been
modified in any material respect since (i) December 22, 2004 in the case of
Borrowers party to the Credit Agreement on such date or (ii) the date on which
the applicable Borrower joined the Credit Agreement as an additional Borrower,
in the case of additional Borrowers joined after December 22, 2004 pursuant to
Section 6.15 of the Credit Agreement;

     3.3 No Default. After giving effect to this Amendment, no Default or Event
of Default exists under the Credit Agreement as of the Amendment Effective Date.
Further, after giving effect to this Amendment, no Default or Event of Default
would result under the Amended Agreement from the consummation of this
Amendment;

     3.4 No Conflict. The execution, delivery and performance by Borrowers of
this Amendment and the performance of the Amended Agreement by Borrowers does
not and will not (i) violate any provision of any applicable material law or any
governmental rule or regulation applicable to Borrowers or any of their
Subsidiaries, the Organization Documents of Borrowers or any of their
Subsidiaries or any order, judgment or decree of any court or other Governmental
Authority binding on Borrowers or any of their Subsidiaries, (ii) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any material Contractual Obligation of Borrowers or any of their
Subsidiaries, (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrowers or any of their Subsidiaries
not otherwise permitted by the Amended Agreement, or (iv) require any approval
of members or stockholders or any approval or consent of any Person under any
Contractual Obligation of Borrowers or any of their Subsidiaries, except for
such approvals or consents which have been or will be obtained on or before the
Amendment Effective Date;

     3.5 Governmental Consents. The execution and delivery by Borrowers of this
Amendment and the performance by Borrowers under the Amended Agreement does not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any federal, state or other governmental
authority or regulatory body;

     3.6 Binding Obligation. The Credit Agreement, as amended by this Amendment,
has been duly executed and delivered by Borrowers and is enforceable against
Borrowers in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability; and

     3.7 Incorporation of Representations and Warranties From Credit Agreement.
After giving effect to this Amendment, the representations and warranties
contained in Article V of the Credit Agreement are and will be true, correct and
complete in all material respects on and as of the Amendment Effective Date to
the same extent as though made on and as of such date, except representations
and warranties solely to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

Section 4. MISCELLANEOUS

4.1 Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

     A. On and after the Amendment Effective Date, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

     B. Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

     C. The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

     4.2 Fees and Expenses. Borrowers acknowledge that all reasonable costs,
fees and expenses incurred by Administrative Agent and its counsel with respect
to this Amendment and the documents and transactions contemplated hereby shall
be for the account of Borrowers. Borrowers hereby agree to pay the reasonable
fees, cost and expenses of Administrative Agent's counsel in connection with
this Amendment.

     4.3 Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

     4.4 Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each Borrower and the Required Lenders, and receipt by
Borrowers and Administrative Agent of written, facsimile or telephonic
notification of such execution and authorization of delivery thereof.

     4.5 Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties with respect to the amendment to the Credit
Agreement referred to herein, and supersedes all prior agreements and
understandings, oral or written, relating thereto.

[Signatures on Next Page]




--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first written above.

ALEXANDRIA REAL ESTATE EQUITIES, INC.,


a Maryland corporation


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership


By: ARE-QRS Corp., a Maryland corporation, general partner


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ARE-QRS CORP.,
a Maryland corporation


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ARE ACQUISITIONS, LLC,
a Delaware limited liability company


By: ARE-QRS Corp.,
a Maryland corporation, managing member


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ARE-215 COLLEGE ROAD, LLC
ARE-819/863 MITTEN ROAD, LLC
ARE-150/154 TECHNOLOGY PARKWAY, LLC
ARE-19 FIRSTFIELD ROAD, LLC
ARE-10150 OLD COLUMBIA, LLC
ARE-170 WILLIAMS DRIVE, LLC
ARE-3005 FIRST AVENUE, LLC
ARE-5 TRIANGLE DRIVE, LLC
ARE-50 WEST WATKINS MILL, LLC
ARE-279 PRINCETON ROAD, LLC
ARE-3770 TANSY STREET, LLC
ARE-10505 ROSELLE STREET, LLC
ARE-9363/9373/9393 TOWNE CENTRE, LLC
ARE-2425/2400/2450 GARCIA BAYSHORE, LLC
ARE-108 ALEXANDER ROAD, LLC
ARE-480 ARSENAL STREET, LLC
ARE-500 ARSENAL STREET, LLC
ARE-7030 KIT CREEK, LLC
ARE-6146 NANCY RIDGE, LLC
ARE-901/951 GATEWAY BOULEVARD, LLC
ARE-770/784/790 MEMORIAL DRIVE, LLC
ARE-1201/1208 EASTLAKE AVENUE, LLC
ARE-1208 EASTLAKE AVENUE, LLC
ARE-EASTLAKE AVENUE NO. 3, LLC
ARE-HARBOR BAY NO. 4, LLC
ARE-NANCY RIDGE NO. 3, LLC
ARE-PORTER DRIVE, LLC
ARE-2625/2627/2631 HANOVER, LLC
ARE-SEATTLE NO. 10, LLC
ARE-SD REGION NO. 17, LLC
ARE-SAN FRANCISCO NO. 17, LLC
ARE-MA REGION NO. 13, LLC
ARE-129/153/161 HILL STREET, LLC
ARE-SAN FRANCISCO NO. 16, LLC,
each a Delaware limited liability company

By: Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership, their sole member

By: ARE-QRS Corp.,
a Maryland corporation, general partner

By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ARE-MARYLAND NO. 32, LLC
ARE-5 RESEARCH PLACE, LLC,
each a Maryland limited liability company

ARE-MARYLAND NO. 23, LLC
ARE-MA REGION NO. 14, LLC
ARE-MA REGION NO. 20, LLC
ARE-30 WEST WATKINS, LLC
ARE-MA REGION NO. 19, LLC
ARE-35 HARTWELL AVENUE, LLC
ARE-MA REGION NO. 21, LLC
ARE-NEXUS CENTRE II, LLC
ARE-700/730 SOUTH RAYMOND, LLC
ARE-14 FIRSTFIELD ROAD, LLC
ARE-681 GATEWAY BOULEVARD, LLC,
each a Delaware limited liability company

By: Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership,
its managing member

By: ARE-QRS Corp.,
a Maryland corporation, general partner


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ARE-MARYLAND NO. 25, LLC
ARE-MARYLAND NO. 26, LLC
ARE-MARYLAND NO. 27, LLC
each a Maryland limited liability company


By: Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership, their sole member


By: ARE-QRS Corp.,
a Maryland corporation, general partner


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ARE-60 WESTVIEW, LLC
ARE-381 PLANTATION STREET, LLC,
each a Delaware limited liability company


By: AREE-Holdings, L.P.,
a Delaware limited partnership, managing member


By: ARE-GP Holdings QRS Corp.,
a Delaware corporation, general partner


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



ARE-PA REGION NO. 3, L.P.
ARE-PA REGION NO. 4, L.P.
ARE-702 ELECTRONIC DRIVE, L.P.,
each a Delaware limited partnership


By: AREE-Holdings, L.P.,
a Delaware limited partnership, general partner


By: ARE-GP Holdings QRS Corp.,
a Delaware corporation, general partner


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer


ARE-10933 NORTH TORREY PINES, LLC
ARE-11099 NORTH TORREY PINES, LLC,
each a Delaware limited liability company


By: Alexandria Real Estate Equities, Inc.,
a Maryland corporation, their sole member


By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer



A.R.E. QUEBEC NO. 1, INC.

By: /s/ Dean A. Shigenaga
Name: Dean A. Shigenaga
Title: Chief Financial Officer





BANK OF AMERICA, N.A.,
as Administrative Agent for Required Lenders


By: /s/ Kathleen M. Carry
Name: Kathleen M. Carry
Title: Vice President






BANK OF AMERICA, N.A.,
as a Lender


By: /s/ James P. Johnson
Name: James P. Johnson
Title: Senior Vice President








CITICORP NORTH AMERICA INC.



By: /s/ Jeanne M. Craig
Name: Jeanne M. Craig
Title: Vice President








COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES



By: /s/ David Goldman
Name: David Goldman
Title: Vice President



By: /s/ Judy Tam
Name: Judy Tam
Title: Assistant Vice President








SOCIETE GENERALE



By: /s/ Scott Gosslee
Name: Scott Gosslee
Title: Director








CITIZENS BANK OF RHODE ISLAND



By: /s/ Craig E. Schermerhorn
Name: Craig E. Schermerhorn
Title: Vice President








SUNTRUST BANK



By: /s/ Blake K. Thompson
Name: Blake K. Thompson
Title: Vice President








CALYON NEW YORK BRANCH



By: /s/ John A. Wain
Name: John A. Waain
Title: Managing Director



By: /s/ Daniel J. Reddy
Name: Daniel J. Reddy
Title: Director








SOVEREIGN BANK



By: /s/ Katherine Felpel
Name: Katherine Felpel
Title: Assistant Vice President








THE BANK OF NOVA SCOTIA



By: /s/ Mark Sparrow
Name: Mark Sparrow
Title: Director








UNION BANK OF CALIFORNIA, N.A.



By: /s/ David B. Murphy
Name: David B. Murphy
Title: SVP/Regional Manager








BANK OF THE WEST



By: /s/ Wendi D. Reed
Name: Wendi D. Reed
Title: Vice President



By: /s/ Chuck Weerasooriya
Name: Chuck Weerasooriya
Title: Senior Vice President








CHEVY CHASE BANK, F.S.B.



By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Vice President








AMSOUTH BANK



By: /s/ Lawrence Clark
Name: Lawrence Clark
Title: VP








LASALLE BANK NATIONAL ASSOCIATION



By: /s/ Stephen J. Shockey
Name: Stephen J. Shockey
Title: FVP








MIDFIRST BANK,
a Federally Chartered Saving Association



By: /s/ Darrin Rigler
Name: Darrin Rigler
Title: Vice President








COMERICA BANK



By: /s/ James Graycheck
Name: James Graycheck
Title: Assistant Vice President








COMPASS BANK



By: /s/ Johanna Duke Paley
Name: Johanna Duke Paley
Title: Senior Vice President








MANUFACTURERS BANK,
a California banking corporation



By: /s/ Manny Ahsan
Name: Manny Ahsan
Title: Vice President








FIRST HORIZON BANK,
a division of First Tennessee Bank, N.A.



By: /s/ Blake Bowers
Name: Blake Bowers
Title: Vice President








CEDARS BANK



By: /s/ Christopher Colella
Name: Christopher Colella
Title: Senior Vice President/Chief Credit Officer








SCOTIABANC, INC.



By: /s/ William E. Zarrett
Name: William E. Zarrett
Title: Managing Director








THE INTERNATIONAL COMMERCIAL BANK OF CHINA, NEW YORK AGENCY



By: /s/ Nae-Yee Lung
Name: Nae-Yee Lung
Title: EVP & General Manager








EUROHYPO AG, NEW YORK BRANCH



By: /s/ Alfred Koch
Name: Alfred Koch
Title: Managing Director



By: /s/ Alice Ha
Name: Alice Ha
Title: Associate






--------------------------------------------------------------------------------


